The Workmen's Compensation Law (Code 1923, §§ 7534-7597) contemplates that conclusions of fact must be based on legal evidence; but, where there is any legal evidence to support the finding of the trial court, such finding is conclusive, and no technical questions as to the admissibility of evidence will be considered on appeal. Greek v. Sloss-Sheffield Co., 207 Ala. 219,92 So. 458; Woodward Iron Co. v. Bradford, 206 Ala. 447,90 So. 803; Ex parte H. T. Smith Lumber Co., 206 Ala. 483,90 So. 807. This means, of course, that the conclusion reached and expressed cannot be allowed to rest on surmise — there must be legal evidence of the facts necessary to relief.
Appellant's case in this court rests upon the assertion that there was no evidence that appellee's husband in the employment of appellant suffered the injury which caused his death by accident arising out of and in the course of his employment. Code, § 7534. The evidential facts, briefly stated, on which appellee's case rested, were as follows: Deceased, appellee's husband, was employed by appellant to feed and care for "a bunch of mules" which were kept at night in a barn about 100 yards distant from the house in which deceased and appellee lived. About 6 o'clock in the morning, November 10th, deceased went to the barn to feed the mules. Appellee went with him about half way on business of her own. Deceased, on his way to the barn, remained in sight of appellee for about half of the remaining distance. There was nobody else at the barn. After an hour or thereabouts, that being the time usually required by his duties at the barn, deceased returned to the house, complaining of the injury which afterwards caused his death, and had his wife to give it some attention. His shin was barked, and he told his wife how it had happened, but his statement as to the manner of his hurt was excluded by the court. Afterwards appellee went to the barn, and saw that deceased had cared for his mules as usual. Septicæmia, blood poisoning, developed from the wounded shin, and in about two weeks appellee's husband died in consequence.
From the facts thus shown, we think a reasonable inference may have been drawn that the accident which caused the injury and death of appellee's husband arose out of and in the course of his employment. Deceased had no business at the barn save to care for appellant's mules. To hold that he may have been hurt while doing something else that had no relation to his employer's business would be to put his case off on a mere surmise, whereas the rule is to construe the facts favorably to the employee, where the evidence affords reasonable room for such construction, which is to say that, if, on any reasonable view of the evidence, it will support the conclusion reached in the trial court, the finding and judgment will not be disturbed. Ex parte Shaw. 210 Ala. 185, 97 So. 694; Greek's Case, supra; Ex parte Paramount Coal Co., 213 Ala. 281,104 So. 753, where other cases are cited. Ex parte Coleman, 211 Ala. 248,100 So. 114, which seems to furnish the basis of the argument for error, was a very different case, and, in our judgment, is not in point. In that case the court concluded, on consideration of the evidence, that the deceased had been deliberately and intentionally killed by some human assailant. Certainly there could be no conclusion akin to that in this case.
There was a demurrer to appellee's complaint. The amended complaint very fully advised appellant of the relief sought and the grounds upon which it was based. Code, § 7578. The case comes here on a bill of exceptions purporting to set out the whole evidence. Where a case is presented in this manner, mistakes made in the rulings on pleadings — we by no means intend to say there were any such mistakes in this case — are of no consequence (Paramount Coal Co. v. Williams, 214 Ala. 394,108 So. 7), nor will error in the admission or rejection of evidence *Page 424 
be reviewed so long as it appears that there was evidence of considerable weight to sustain the judgment rendered. Greek's Case, supra.
The judgment is affirmed.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.